Dissenting Opinion by
Mr. Justice Musmanno :
There are very few persons who can count money, make change, and think of something else at the same time, much less look in another direction. Particularly is this true when the money involved belongs to someone else because, in that case, the temporary custodian realizes he will have to respond to the legitimate owner, should the money disappear.
The motorman here involved was handing a transfer, representing money, to a passenger to his rear, while his streetcar was driving ahead at 18 to 20 miles per hour. During those moments that he was thinking of money and change and transfers and making certain that his accounts were correct, his multiple-thousand-pound steel-and-iron vehicle was plowing ahead like a juggernaut.
The transfer recipient was a lady and there was testimony that the motorman said a “couple of words” to her. What those words were is not in the record, but talking to a lady, regardless of the brevity of the conversation, requires attention which, in the circumstances here obtaining, should have been directed by the mo tor - man to what was before him on the streetcar track. During the time the motorman was passing out his transfer, speaking his couple of words, and looking in ,the opposite direction from the one in which he should *144have been looking, the streetcar was jnggernanting forward. Whatever might have been in its way — a baby carriage, a stalled automobile, a child crossing the street — would have to be smashed. Nothing could possibly prevent the collision. A streetcar does not think. This particular motorman, apparently less so.
If an automobile driver had turned his head away from his steering wheel, as the motorman here turned his head away from the controls, and his automobile had collided with a person in his path, there can be no question that the motorist would properly be chargeable with wanton negligence. The fact that the vehicle in this case happened to be on tracks does not alter the principle involved.
The majority opinion says: “In order for the question of wanton misconduct to be a jury question in this case, it was necessary to establish that the motorman realized or at least had knowledge of sufficient facts to cause a reasonable person to realize the perilous position of plaintiff’s automobile for a sufficient period of time before the accident to give him a reasonable opportunity to take means to avoid the collision, and, despite this knowledge, he manifested a reckless disregard of the existing danger and peril.”
If the motorman had been attending to his duties as a motorman, he would have seen the stationary automobile 200 feet in front of him, and he could easily have brought his streetcar to a stop within that distance. Certainly the majority could not argue that if the motorman had been looking ahead and had seen the automobile on the track and he had not stopped, that the motorman in such a situation would not be guilty of wanton negligence. How does the rule change because the motorman, of his own free volition, averted his gaze and looked in another direction and voluntarily made it impossible for him to see what was in his path?
*145The majority excuses the motorman by saying that so little of the automobile was on the track that the motorman could not know whether it was on the track or not. Why doesn’t the majority exercise the same forbearance with regard to the plaintiff? If the motorman couldn’t tell the automobile was within the space required for the streetcar to pass, why wasn’t it possible that the plaintiff didn’t know his car was in that space? As a matter of fact, there was testimony that the plaintiff, failing to see a yellow line marking the boundary of the parking area, assumed that he was far enough over to permit a street car to pass. The majority says that it doesn’t matter whether or not the plaintiff knew he was stopped close to the streetcar track. If, of course, the plaintiff had been reckless and indifferent as to the manner in which he stopped his car to pick up a friend, such conduct would undoubtedly have been a bar to a recovery for damages sustained. However, where the evidence is clear that the plaintiff used caution and where the evidence shows that the circumstances were such as to deceive a reasonably-minded person as to the extent of clearance from the track, his mechanical, unknowing transgression should not deprive him of his right not to have his automobile smashed by a transfer-making passenger-conversing, turned-about, woolgathering motorman.
I dissent.